Case 17-11933-KJC Doc1121 Filed 12/11/18 Page1of8

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

In re Vitamin World, Inc, e7, al., Case No. 17-11933 (KJC)
Debtors Reporting Period: December 1, 2018 to December 10, 2018

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month,

Submit copy of repon to any official committee appointed in the case,

‘Document’ Explanation AffidavidSupplement |

 

 

 

 

REQUIRED DOCUMENTS “ Form No. Attached Attached Attached
Schedule of Cash Receipts and Disbursements MOR-1 Yes

Bank Reconciliation (or copies of debtor's bank reconciliations) |MOR-la Yes

Schedule of Professional Fees Paid MOR-Ib Yes

Copies of bank statements

 

 

 

 

 

Cash disbursements journals Sr eeeeae
Statement of Operations MOR-2 Yes
Balance Sheet MOR-3 Yes
Status of Postpetition Taxes MOR-4 Yes

Copies of IRS Form 6123 or payment receipt
Copies of tax returns filed during reporting period

 

 

 

 

 

 

 

 

 

 

 

Summary of Unpaid Postpetition Debts MOR-4 Yes

Listing of aged accounts payable MOR-4 Yes
Accounts Receivable Reconciliation and Aging MOR-5 Yes
Debtor Questionnaire MOR-5 Yes

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

 

Signature of Debtor Date

 

Signature of Joint Debtor Date

LALe/AL 3

Signature of Authorized Individial>——— Date

 

Lawrence Perm ns CRO

Printed Name of Authorized Individual Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

MOR
cofu7)
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page 2of8

(corr)

 

 

 

 

 

810Z PO - s9aq paywmaeD

R107 FO - SludWasuNgsig 1810,
Jaqurasad - SluawMAasingsiq LSO [BIOL
FIQWDAON - STUBUIASINGSIC, LS [BIOL

AGOINQ - SIUDUTASINGSIC. LS) [eIOL,

SwuAWISANGs LS 110,
SluUaWasINgsig] (RIO.
SuMOpAeY FN ULO'] painsag

$294 .LSN SupeinseD jo sasod.mg 40j juawas.mqsiq

 

 

 

 

 

 

 

 

 

 

 

[-YOW WHOd
St6'T a) $ S70 $ szro $ sce‘o $ sze'o $ sze'0 $ szeo $ sz7ro $ Sze"0 $
- = CE $ - os $ - $- $ - $s $ - $
- es fi Fo $= $ - $ - $ - $ - $- $
7 $- $- 5 $= $_s $ - o> f= $ - $
- $ - $ - $- $ - $- $= $ - $- $- $
: $ - $s $s: $ - $ - $ - $ - $ - $ - $
sapnug peru] O11 ‘uy] “OUT “asnoyare Ay "3u] “Duy (TAD OTT wens] “ouy“auTTuG MA] OUT HOM UREN,
401qaq dur Suusaurduy Nodag umen,] ‘sfuyppoysaiuy MA UORMINN| = ‘Sdurplop] ARLMA PHO UIWEITA] «Jo pro”, UTI A,
payepyosuozy woIsidaig

 

 

 

 

 

 

 

 

 

 

 

 

LT aaideyp
(OPW) 60-21 ON asea

SLNAWASUNASIG GNV S.Ld149aa AO WINGAHDS ONILVGIIOSNOD

auRleg UBOT pandas Suypuy
(aso 12 UMOpARg URO'T)
(sumopAeg) SSULMO.UOg 1aKq

Bourg ULO'] panos Suuutsagq

MOLT USE.) 19N
s]UaWAasINgsiq (810.1,

Swawasungs|g supesadg-uog [e)0],
FYIO,
Saxe] JUIODUT
Soa4 SuIoUEULY A sadiUy
$994 92ST “S'F)
suNTeL (EES
SAIN asea’] puv ey qms
SAND RNUOD AoNDaKg
sasuadxy ap saa, [euoIssajolg
S]UslissINgGsiq Sujesod-LOK

 

Squauasungsiq Supesadg |e}01,
SHUBLUASINGSIC JBYIO 2 Tunyoyepy
aa VSL
SOUEINSUT
ainupuadyg pended
XBL SOEs
WsIay
Aaurdnsa¢ 3p 18y
SIPURA
A1Or 3 [oudeg
S}USUISINGSI(] SUNEIOTG

 

Sidiasay YysED [RIO],
sydney ysea.

(8,000 Ul $) sueyjod “S'f Uy

STOZ “OF A9quiadag 03 gLOz “1 4aquIadag 105
ow

uo|ssassog-uj-s10}qaq]

DU] PLO apUEN A,
Case 17-11933-KJC Doc 1121

Filed 12/11/18 Page 3of8

Case No, 17-11933 (KIC)

 

 

 

 

 

 

 

 

 

Vitamin World, Inc,
Debtors-In-Possession Chapter 11
MOR-la
Bank Account Summary
As of December 10, 2018
BANK RECONCILIATIONS
Continuation Sheet for MOR-1
In U.S. Dollars
ink ACC! si

BANK 4 digits) | G/L Account Bank Account Entity VW Inc. VW Online | Consolidated
Wells Fargo 7193 10191|Corporate-cash utilities acct Viramin World, Inc. 0 0 0
[Total Cash $0 $0 $0

 

FORM MOR-1a
(O07)
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page4of8

(20/0)
qI-YOW WHOS

 

 

 

 

 

Tp 4oidey
(OOD C£6LI-LT ON a5eD

 

 

 

 

 

 

 

 

 

 

 

 

 

PLSTR'por'9 — $ | OB IZE6SL $|ereossocs ¢ = $ - $ = SASNadXq@ GNV Saad TVNOISSAAOUd TV LOL
Orr 6z0 £69E9T LVLOS9ZI 000 000 00°0 dTl ‘NOLSSYd F YOTAVL ‘CYOsda.LIHM
LOSTS*10S 1OSIS 1 00'000°005 000 000 000 SUHOSIAGY TV Lid¥3 OSS
LL 16e°S09 LL 6701 OO TSE C65 00°0 00°0 00°0 dT] 4H Y NIALSNYV ONIMA INVS
00°000'000'T 000 00°000°000" I 000 000 000 SYOSIAGY ALV.LSA TVIe SO
OO LPE'S OO LEE T 000 000 000 000 SYOLIGHHD GHYENIASNN AO FA.LLUIWINOD ‘VIDEO
ISETEOPT'L Ie Tepes Of 168°L80°1 600 00°0 00°0 JT] SYENLaVd OVNDIOVNN
LLOLL' P99 zo'e0e'9 St lor'eso 000 000 00°0 dTT Ya TONVS NID LSNAMOT
TE OLE TEL TI619' TZ 06 0SS60L 000 000 00°0 dTINVANASOU NIHONW NALLY
eS eSlLee ES ER ShT 00°000°t6 000 000 00°O: OT? SYUANLaVd MVLAY SYAHLOW NOdYHOD
Ce'80S'60r LO eL9 SSCER ROP 000 000 000 O11 dNOUD HOUVHSaY ADA NAA
00°000'SZ1 000 00000°SZI 000 000 00°0 “Dd ‘AUMOT ® ONTIOMNAA
SLEOS PZ 000 SLEOS Pz 000 000 00°0 OTT ‘SUAN.LYVd NOLLYTIALSNODVUMAIS
SETRB' TRI TO BLL SOP 98 COTLLT 000 000 000 ONRINLONALSAY ALVUOdYOD GNI
86°£88'£01 86°E6S'T 00067701 000 000 00°0 ‘Wid ‘CUVAVa
THIOL "sasuad 3a soe THIOL sasuiedyy Sead ae Y) Jequinyy T0Atg ~paiong.) paulo Bane
SeC-O.L- UNE pled TUNnOUY FOL poned "BULINC] pled TUNOUry 3990)

 

“WUOU 1ua.UNDd OF UONdadU! aed WoJy sjuaLUAEd eUOTssayord Poureias [[e SpNjaul O} st pnpayos siqy,

daIVd SASNAd Xa GNV SHA4 TVNOISSAAOUd AO AINGAHOS

SIOZ ‘OF tequiazaq 01 g] Oz ‘1 aaquiazag 4105

qi-uow
UOISsasso g-U] -$107q9q
“UL ‘PIO AA ULE A,

 
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page5of8

(coro)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THON WHOA
"saaj Suryueg sapnpauy (T)
Sa1ON
[Gee'sD $]- $] $] $] $[- $| $] $| $|- $|- $ | (sso"]) Wold 7N]
Leet [= | | | [- | | | | | | xey awooul|
eccleal ic A __ SASNAdKa UNV ANON YaHLO
(290°9D) = = SIXUT, MOJog (S90°]) 10d TN
8zF'9 7 sasuadxy UONeZIUEsIOdY [R10].
(29) Siusunsnipy uonarsue, [|
Pos - SQUAW] Puke saa] gC
cOe Saay AIUEND das “Ss 1)
es = SULLINIAY UON SSaq SUL|NSUO, >|
este Sao a ULLINIIY-UOK] - $93, [PUOISSIJOI,
SCT SULUMIAY UO] 899-4 [eda]
i a ss oasis pine Se ee ae Ese SWI NOILVZINVOUOdY
[(seo"@) [- [- L- i [- [- [- L- [- [- I SOXB | PUT SWud}] UONEZIUBBI0NY 310J9q (SS0"]) SUI0IU] 19N
[ OLYSE | = | 2 [- I = T = ] = [- | = I = I : ] (1) sasuedxq Suneredg re10.L]
inkl asia u : z 3 _ SUSNAdXa ONLLYWAdO
TeOvz : = : : = E : et
09802 e - : = r : : $900)
O€e'T 5 z - SIUNOISIC] puke syuaMsNlpy -ssa]
O£S*61 Sayeg JO S03)
i @TO$ $4009 AO LSOD
16For S$] $|- $|- $[- $[- ; 2 $T- $|- $|- $| eet
aed Suna — Gpag s0iqeg PowyT DTI Sa] ‘DUT “Suy SaupppS MUTA) OTT wend jo ‘uy UT “PHO
SAneiqUn) — PayUpHOsUO §—»-dupaaupsuq Yodoq upumyA ‘sBuypjoyayyy —_‘asnoyare A, TAMA PHO URUENA p1oyy UTE A = OUTED AKA upUeTA
Uojsposd MA uO} ey (3,000 4 $) Sed “s'1. UT
= SHONGAda
(uauiaieig auosuy)
SNOLLVaadO AO LNAWALV.LS
S107 ‘01 saquiacag 0) gTOz ‘1 Aaquiavag Oy
TUOW
LL aajdey.

(OPM) E€6T1-L1 ON asey

WOISsasso g-UJ-S1O}qaq]
“UY ‘PHOAA UPUERA O42 Uy
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page 6éof8

(eorro)
SOW WHOd

“siuaudeday xei jenuaiod sapnpouy (1)
SON

 

 

cu $i:

Sr §_: $: $ EU $

ALINO@_ SYAC TOHMIOLS ¥ SALLE NAVE TV.LOL

 

 

(po0'T£)

(s96"6)

(66PTZ) ALINOT SHHCTOHADOLS TWLOL

 

OsF

L69°0E

SCTE

z s9s'6

a = E19IZ,

 

sos'6

S9S*6

SALLTMAVT I TVLOL

 

ORF

$956

zeViz

$9S°6

C19 1z

S966

$956

SALLI VI WaaL SNOT TW.LOL

 

agekeg wer]
JALOATY

 

O8p

ZEVz

C19 1Z

£I9'TE SHLLITIAVIT LNAWHND “Tv.LOL
Es Sauer] ay sasuadysy porusoy say1Q
OAsIsay XBL / SOXE] AUIOOUT|

Amygery 35 J sisodacy sawiorsn|
[enioay uodno>

duo S194 3044, pansy]

PADIOAUT JON] Paaiadsy Spon
SOALISIy AIOTUIAU]

aIGEAR XBL SapES parusoy)

SOXEL 3 joudeg parody)

ayyedeg Sunday

 

SALUT VIA

 

tu $i:

 

SLASSV ‘IWLOL

 

SLASSY YHH.LO TV LOL
snisodagy Atnaag

VSN WoO ang
Auedwoosiuy

TON ‘siassy 21g URI]

 

pail

ANSWINOE YF ALHadOUd TWLOL
uoneadop parepnunsoe “sad
ssoud “add

 

 

FL saadey5

 

(ODD S€6L-LT ON 88D

 

ell

 

 

oT

gs =
ere anaes

‘SBuploqsayay | nonin Siupon a4 POM arm 30 pao, UpUEY A,

MA

MET dO GNA LY AIVA ¥OOd

ell S.LASSW LNAWEND TW LOL
- S1ssy LUND JOYIQ pPue spiedoig)

 

ell (1) IQPAAdoY SiuNOIy
: SIunoooy s1uotuasingsiq
siugjeainby ysep pur yse3)

SLUSSY|

- $s: $ - : $
- "aay AD 71 wens sia SeeCra “uy
“PLOAL UTA} A

6.00041 s)TEC S084,

“stones iyo vonnedisod woy Aporeredas payisseja aq isuur sony Wel uOpMad-alg “<ju0 SISRY [ETUSI8 UP HO paradiuod oq OF St Ways adUR]Eg ay,

Lad HS AONV TIVE ONLLVGVIOSNOD

S102 “OL 49quiasagy OF 3107 “] Joquiadaq 105
fHuOW

MOWSSISSOg-U]-SA0}q aC]

UT POA, UMEN A a4 Uy

 
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page 7 of8

In re Vitamin World, Inc. Case No. 17-11933 (KJC)
Debtors-In-Possession Chapter 11
MOR-4

for December 1, 2018 to December 10, 2018
STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be ZET'O.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Beginning Amount Ending
Tax Withheld or Amount Date Check No. Tax

In U.S. Dollars Liability Accrued Paid Paid or EFT Liability
ederal i

Withholdi

FICA

The business was sold as a going concern on 1/19/18, all employees were

terminated and all associated taxes paid.

Total
and

 

The business was sold as a going concern on 1/19/18, all employees were

Real terminated and all associated taxes paid.

Personal -
:_Local/School
‘otal Local
otal Taxes

 

SUMMARY OF UNPAID POSTPETITION DEBTS

Number of Days Past Due
In U.S. Dollars Current 0- 31-60
N/A N/A 480,187
N/A N/A -
N/A N/A

Accrued Sales Tax N/ N/
Taxes / Tax Reserve N/ Ni/
‘otal Debts N/.

 

FORM MOR-4
(04/07)
Case 17-11933-KJC Doc1121 Filed 12/11/18 Page 8of8

In re Vitamin World, Inc. Case No. 17-11933 (KJC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtors-In-Possession Chapter 11
MOR-5
for December 1, 2018 to December 10, 2018
ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
‘Accounts Receivable Reconciliation ($ in 000's) Amount
Total Accounts Receivable at the beginning of the reporting period $ 113
- Amounts collected during the period -
+ Additional VW Inc. Projected Collections -
Total Accounts Receivable at the end of the reporting period $ 113
‘Accounts Receivable Amount
0 - 30 days old N/A
31 - 60 days old N/A
61 - 90 days old N/A
91+ days old N/A
Total Accounts Receivable $ 113
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net) $ 113
DEBTOR QUESTIONNAIRE
Must be completed each month Yes No

 

1, Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below.

 

2. Have any funds been disbursed from any account other than a debtor in possession
account this reporting period? If yes, provide an explanation below.

 

3. Have all postpetition tax returns been timely filed? If no, provide an explanation X
below.

 

4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, provide an explanation below.

 

5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been opened xX

 

 

 

 

provide the required documentation pursuant to the Delaware Local Rule 4001-3.

 

FORM MOR-5

(04/07)
